NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

NSK CORPORATION, NSK LTD¢,
AND NSK EUROPE LTD.,
Plaintiffs-Appellees,

AND

FAG ITALIA, S.P.A., SCHAEFFLER GROUP USA,
INC., SCHAEFFLER KG, THE BARDEN
CORPORATION, AND THE BARDEN
CORPORATION (U.K.) LTD.,
Plaintiffs-Cross Appellants,

AND

JTEKT CORPORATION AND
KOYO CORPORATION OF U.S.A.,
Plaintiffs-Appellees,

AND

SKF AEROENGINE BEARINGS UK
AND SKF USA INC.,
Plaintiffs-Cross Appellants,

V.

UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendc.',nt-Appellant,

AND

THE TIMKEN COMPANY,
Defendant-Appellant.

n

NSK CORP V. US 2

2011-1362, -1382, -1383, -1454

Appeals from the United States Court of International
Trade in consolidated case nos. 06-CV-0334, 06-CV-0335,
and O6-CV-0336, Judge Judith M. Barzilay.

Before LOURIE, Circuit Judge.
0 R D E R

FAG Italia, S.p.A., Schaeff]er Group USA, Inc.,
Schaeffler KG, the Barden Corporation, and the Barden
Corporation (U.K.) Ltd. submit a motion for an injunction,
pending appeal, to prevent the liquidation of entries of
ball bearings from Germany that were produced or ex-
ported by Schaeffler KG or Schaeffier Technolo§ies GmbH
& Co. KG (formerly Schaeffler KG) and entered for con-
sumption on or between May 1, 2010 and April 30, 2011.

Upon consideration thereof,
IT ls ORI)ERED THAT:

(1) Any responses to the motion are due no later than
June 20, 2012.

(2) The liquidation of the entries is temporarily en-
joined, pending the court's receipt of the responses and
the court's consideration of the papers submitted

FoR THE CoURT

  4  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Eric P. Salonen, Esq.

David A.J. Goldfine, Esq.

~»-°»»..‘=.'zs'§§'§fz€'.ssrr°“

JUN 14 2012

JAN HURBA|.Y
CLERK

s8

NSK CORP V. US

Herbert C. Shelley, Esq.
Max F. Schutzman, Esq.
Neil R. Ellis, Esq.

Robert A. Lipstein, Esq.